United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 6, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-40754
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

VICTORIA LOUISE MEHIS

                     Defendant - Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-919-ALL
                      --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Victoria Louise Mehis appeals the sentence imposed following

her guilty-plea conviction of possessing with the intent to

distribute approximately 45.85 kilograms of cocaine.     She argues

that the district court erroneously calculated her criminal

history category for purposes of applying the United States

Sentencing Guidelines by considering a prior, uncounseled

misdemeanor conviction of possessing marijuana when assessing her

criminal history points.    She contends that her waiver of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40754
                                -2-

right to counsel in that case was invalid because the district

court failed to inform her that she was entitled to be

represented during her guilty plea by court appointed counsel.

     The records pertaining to Mehis’s conviction of possessing

marijuana indicate that Mehis knowingly and voluntarily waived

her right to be represented by counsel when she entered her

guilty plea.   See Iowa v. Tovar, 541 U.S. 77, 88-94 (2004).

Accordingly, the district court did not misapply the Sentencing

Guidelines by using Mehis’s prior conviction for purposes of

determining her criminal history score.

     The judgment of the district courts is AFFIRMED.